Title: From George Washington to Jeremiah Wadsworth, 2 March 1779
From: Washington, George
To: Wadsworth, Jeremiah

Sir;
[Middlebrook, 2 March 1779]

I find that there will be occasion for larger Magazines of Provisions on the Susquehanna than were directed in my order of the 14th Ulto. You will therefore extend your views to the Supply of three thousand Men for at least three Months. As far as it is practicable, procure the provisions on the West side the River, and deposit it thereon (to be Water borne) from middle Town up to Sunbury; and on both sides of the River, as it may happen to be purchased.
Use your utmost exertions to have the above quantity of Flour provided by the first day of May. as the Meat intended for the Supply of these Troops will, more than probably, be in live Cattle, it may be held in readiness but not drove to the Susquehanna till Troops are about to move thither.
The Supply for Fort Pitt as mentioned in the above order of the 14th Ulto must not be dispensed with either in quantity, or time, under no pretence whatsoever. Given at head Quarters this 2d day of March 1779.
G. W——n